DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the copolymer of claim 1 in the reply filed on January 28, 2022 is acknowledged. The restriction requirement with regard to the further species of claim 1 is dropped, and claims 1-7 and 10-12 are examined.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  There are typographical errors in claim 1. The word “any” between “x” and “y” should be “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Klaerner et al. (US 2003/0108879).
Regarding claim 1: Klaerner et al. teaches a substrate (fig. 2).  Using the substrate for cell culture is intended use and carries little patentable weight.  The substrate has a surface and a film (fig. 2) comprising random copolymers (para. 201) that are optionally crosslinked (para. 44).  The monomers used to make the random copolymers can be glycidyl methacrylate and 4,4-dimethyl-2-vinyl-2-oxazolin-5-one (para. 164), which can be further reacted with polypeptides (para. 170).  These reactions would lead to the crosslinked random copolymers in the claimed structure.  While the glycidyl methacrylate and 4,4-dimethyl-2-vinyl-2-oxazolin-5-one are not required components, at the time of the invention a person having ordinary skill in the art would have found it obvious to make a random copolymer with these monomers and 
Regarding claim 4: Klaerner et al. teaches a thickness of 50 angstroms (para. 14), which is 5 nm and overlaps the claimed range. 
Regarding claim 5: Klaerner et al. teaches the substrate is polymeric (para. 76).

Allowable Subject Matter
Claims 2, 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Klaerner et al. is the closest prior art, but does not teach or suggest the relative amounts of the monomers as in claim 2, or the polymerized monomers comprising covalently linked polyethylene glycol chains as in claim 3.  Further in Klaerner et al., the film is required to be covalently bound to the substrate, so that the reference teaches away from the limitation of claim 6. Also, Klaerner et al. does not teach the polymerized polyethylene glycol methyl ether methacrylate monomers of claims 10-12.  There is no teaching or suggestion found in the prior art to lead a person having ordinary skill in the art to the limitations of these claims.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767